


110 HR 6095 IH: International and Parental Child

U.S. House of Representatives
2008-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6095
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2008
			Mr. Lampson (for
			 himself, Mr. Chabot,
			 Mr. Al Green of Texas,
			 Mr. Gene Green of Texas,
			 Mr. Kagen,
			 Mr. Shimkus,
			 Mr. Udall of Colorado, and
			 Mr. Poe) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To implement certain measures to increase the
		  effectiveness of international child abduction remedies, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 International and Parental Child
			 Abduction Remedies Assistance Act.
		2.Investigative
			 assistance to law enforcement agencies to locate alien children missing in the
			 United StatesThe Attorney
			 General shall make available to State and local law enforcement agencies,
			 information describing the methods and procedures available to them to
			 institute or assist an investigative search for an alien child who is believed
			 to be in the United States and who is the subject of—
			(1)an application
			 under the Hague Convention on the Civil Aspects of International Parental Child
			 Abduction, or
			(2)an Interpol yellow
			 notice.
			3.State
			 requirementsSection 3702 of
			 the Crime Control Act of 1990 (42 U.S.C. 5780) is amended—
			(1)in paragraph (2)
			 by striking and at the end, and
			(2)in paragraph
			 (3)—
				(A)in subparagraph (B)
			 by striking and at the end,
				(B)in subparagraph
			 (C) by striking the period at the end and inserting ; and,
			 and
				(C)by inserting after
			 subparagraph (C) the following:
					
						(D)a statement
				specifying whether the child is believed to have been taken outside of the
				United
				States;
						.
				4.Amendments to
			 International Child Abduction Remedies Act
			(a)Legal assistance,
			 technical assistance, and trainingSection 7 of the International Child
			 Abduction Remedies Act (42 U.S.C. 11606) is amended by adding at the end the
			 following new subsections:
				
					(g)Legal assistance
				for victims of parental kidnapping grants
						(1)Funding to legal
				services providersThe United
				States Central Authority shall establish a program to provide funding to legal
				services providers, including private attorneys, public officials acting
				pursuant to the Uniform Child Custody Jurisdiction and Enforcement Act, legal
				aid programs, and law school clinical programs, to provide direct legal or
				advocacy services on behalf of persons seeking remedies under the Convention,
				or other civil or criminal remedies in interstate or international parental
				kidnapping cases.
						(2)Training and
				technical assistanceThe United States Central Authority,
				directly or through grants, shall provide training and technical assistance to
				recipients of funds under paragraph (1) to improve their capacity to offer
				legal assistance described in paragraph (1).
						(h)Technical
				assistanceThe United States
				Central Authority shall encourage the Chief Justice of every State and the
				District of Columbia to designate a single court, or a limited number of
				courts, in which cases brought under the Convention may be heard. The United
				States Central Authority may provide technical assistance (including computers
				and Internet access) as necessary to foster consolidation of jurisdiction and
				implementation of the Convention, consistent with the purposes of the
				Convention.
					(i)TrainingThe
				United States Central Authority shall provide or promote training of State
				court judges, lawyers, and law students on the civil and criminal laws
				pertaining to interstate and international parental kidnapping. To carry out
				this subsection, the United States Central Authority may make available funds
				under subsection (e) to State judicial educators, national, State, and local
				bar associations, and law schools. The United States Central Authority shall
				require recipients of such funds to report on the training programs they
				present, including the number of
				participants.
					.
			(b)Legal Services
			 CorporationThe Legal
			 Services Corporation may use funds made available to the Corporation for
			 programs to represent aliens in proceedings brought in the United States under
			 the Convention—
				(1)if the individuals
			 to whom the representation is provided otherwise meet the criteria of the
			 Corporation for eligible clients under the Legal Services Corporation Act;
			 and
				(2)whether or not such
			 individuals are resident in the United States.
				(c)Court
			 costsSection 8(b) of the
			 International Child Abduction Remedies Act (42 U.S.C. 11607(b)) is amended to
			 read as follows:
				
					(b)Costs incurred
				in civil actions
						(1)Payment of court costs by central
				authorityThe Central Authority shall establish a program under
				which it provides, directly to the court or to petitioners and respondents, the
				funds necessary to pay the court costs of petitioners and respondents in
				actions brought under section 4, including court fees and the cost of
				translation services, expert witness testimony, and transcription
				services.
						(2)Costs of legal counsel and
				travelPetitioners may be
				required to bear the costs of legal counsel or advisors and travel costs for
				the return of the child involved and any accompanying persons, except as
				provided in paragraphs (3) and (4).
						(3)Payments from other
				sourcesSubject to paragraph
				(4), legal fees incurred in connection with an action brought under section 4
				shall be borne by the petitioner unless they are covered by payments from
				Federal, State, or local legal assistance or other programs.
						(4)Costs borne by
				petitionerAny court ordering the return of a child pursuant to
				an action brought under section 4 shall order the respondent to pay necessary
				expenses incurred by or on behalf of the petitioner (other than court costs for
				which the Central Authority pays under paragraph (1)), including legal fees,
				foster home or other care during the course of proceedings in the action, and
				transportation costs related to the return of the child, unless the respondent
				establishes that such order would be clearly
				inappropriate.
						.
			(d)Federal Judicial
			 CenterSection 620 of title
			 28, United States Code, is amended by adding at the end the following:
				
					(c)Continuing
				education and training programsThe Center shall include in its continuing
				education and training programs under subsection (b)(3), including the training
				programs for newly appointed judges, information on the Hague Convention on the
				Civil Aspects of International Child Abduction, the International Child
				Abduction Remedies Act, the International Parental Kidnapping Crime Act of
				1993, and other Federal statutes pertaining to parental kidnapping within the
				jurisdiction of the Federal courts, and shall prepare materials necessary to
				carry out this
				subsection.
					.
			5.Additional funds
			 for the investigation and prosecution of parental kidnappingIn addition to funds otherwise authorized to
			 be appropriated for the activities described in this section, there are
			 authorized to be appropriated to the Child Exploitation and Obscenity Section
			 of the Department of Justice for each of the fiscal years 2009 through 2012
			 such sums as may be necessary for the investigation and prosecution of
			 violations of section 1204 of title 18, United States Code.
		6.Grants for travel
			 costs associated with the safe return of abducted children
			(a)Program
			 authorizedThe Director of
			 the Office of Victims of Crime of the Department of Justice shall, subject to
			 the availability of appropriations, establish a Victim Travel in International
			 Reunification Cases program to award grants to the National Center for Missing
			 & Exploited Children to reimburse parents, guardians, law enforcement, and
			 other individuals, as appropriate, for travel costs related to the safe return
			 of children from the United States who have been abducted and taken to foreign
			 countries.
			(b)Use of grant
			 fundsTravel costs under
			 subsection (a) that are reimbursed using
			 funds under this section may include airfare and daily subsistence costs,
			 including lodging, meals, and ground transportation.
			(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $250,000 for each of the fiscal years 2009 through
			 2012.
			
